Citation Nr: 1619818	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-20 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a right knee injury.

2.  Entitlement to service connection for diabetes mellitus (diabetes), to include as secondary to service-connected hypertension.
 
3. Entitlement to service connection for a kidney disability, to include as secondary to service-connected hypertension.

4.  Entitlement to an initial disability rating in excess of 10 percent for hypertension.

5.  Entitlement to an initial compensable disability rating for pseudofolliculitis barbae (PFB).


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to July 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2015, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  

In its January 2015 remand, the Board essentially found that a claim for service connection for hypertensive retinopathy had been raised.  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The current right knee disability did not have its onset during service and is unrelated to an injury, disease, or event of service origin; arthritis was not manifest to a compensable degree within one year of separation from service. 

2.  Diabetes mellitus did not have its onset during service; is unrelated to an injury, disease, or event of service origin; was not manifest to a compensable degree within one year of separation from service; and was not caused or aggravated by the Veteran's service-connected hypertension.

3.  Chronic kidney disease was aggravated by the Veteran's hypertension.  

4.  Hypertension is manifested by diastolic pressure predominantly less than 110 and systolic pressure predominantly less than 200.  

5.  Pseudofolliculitis barbae is manifested on less than 5 percent of the entire body or less than 5 percent of exposed areas affected; systemic therapy was not required during any relevant 12-month period; and it is not productive of any characteristic of disfigurement of the head, face, or neck.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for diabetes mellitus have not been met.  §§ 1110, 1112, 1131, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for chronic kidney disease have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

4.  The criteria for an initial rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

5.  The criteria for an initial compensable disability rating for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155, 5107, (West 2015); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Here, the Veteran's increased rating claims for hypertension and PFB arose from his disagreement with the initial evaluation and that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded).

VA must notify a claimant of what information or evidence is necessary to substantiate the service connection claims; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant notice was provided in July and November 2008.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records and records from the Social Security Administration.  VA examinations have been conducted and opinions obtained.  

The Board previously remanded this case to afford the Veteran VA examination and to obtain medical opinions as to whether the right knee, diabetes, and kidney disabilities are related to service and to determine the current severity of the Veteran's hypertension and PFB disabilities.  In addition, VA was to obtain additional service and VA treatment records.  VA has afforded the Veteran VA examinations and the examiners have issued reports.  In each report, the examiner sufficiently identified the extent of the service-connected disabilities and their symptoms or provided an opinion on the relationship of the claimed disabilities to service or service-connected disability, supported by a rationale.  After review of the reports, the Board finds the VA examination reports in compliance with 38 C.F.R. § 3.159(c)(4), that is, sufficient competent medical evidence to make a fully informed decision on the claim.  Finally, the additional treatment records have been associated with the Veteran's claims file.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain diseases such as diabetes or arthritis manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Secondary service connection may also be warranted for disability proximately due to or the result of a service connected disorder and where aggravation of a nonservice connected disorder is proximately due to or the result of a service- connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection requires (1) evidence of a current disability; (2) a service-connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service Connection for Right Knee Disability

The Veteran essentially contends that he developed a knee disability during his active service, resulting in his current right knee strain.

Service treatment records show in September 1984, the Veteran sought treatment when he injured his right knee resulting in a slight rotation injury to the right knee.  He had full range of motion and there were no signs of instability.  The diagnosis was right knee strain.  

In the separation examination in April 1985, his right knee was normal and the Veteran stated he did not have a knee problem in his report of medical history.  

The Veteran was first treated at VA in August 2007, but the history does not include any right knee problem.  

In November 2007, the Veteran sought treatment for cellulitis of the right lower extremity with a superficial abscess overlying the patella.  X-rays showed a normal right knee.  In followup treatment in January 2008, the Veteran was able to flex the knee normally.

Social Security Administration records contain a March 2008 MRI of the right knee, which did not demonstrate internal derangement.  There was a mild periarticular subcutaneous edema.  

In February 2009, a VA vocational rehabilitation expert assessed the Veteran's ability to work.  The conditions affecting employment included knee, hypertension, and diabetes.  The report did not elaborate which knee or disability of the knee was involved.  

In a March 2009 VA examination, the Veteran complained of worsening knee pain since the onset in 1983-84.  Besides pain, he had stiffness and swelling.  Upon examination, the Veteran did not have instability and his range of motion was from 0 to 70 degrees with pain at the end.  There was no change with repetition.  Other than the cellulitis in November 2007, there was no history of treatment for the right knee including hospitalizations or surgery.  The examiner concluded it was less likely than not the Veteran's right knee strain was a result of service.  The examiner reasoned that there was no chronic right knee condition diagnosed in service, a right knee abnormality was not noted on separation exam, and there is documented continuity of medical care for any chronic right knee condition.

In his July 2009 notice of disagreement, the Veteran stated he injured his right knee in service and it has only gotten worse.  He treats the pain with over the counter medication.  

In August 2009, the Veteran complained of more right knee pain which is worse with bending and pivoting.

In September 2009, the Social Security Administration found the Veteran disabled due to diabetes with multiple complications, chronic lymphedema, hepatitis, depression, hypertension, and the residuals of abdominal surgery.  The award did not mention any problem or disability of the right knee.

In December 2015, a VA examiner provided an opinion on the relationship of the right knee disability to service.  The examiner concluded it was less likely than not that the Veteran's right knee disability incurred in or caused by service including the in-service injury.  The examiner reasoned that if his right knee injury in the military did not resolve, then one would expect after 20 years there would be significant arthritis of the right knee.  The examiner explained that when there is a chronic disability of a joint over years arthritis will develop, but in this case current x-ray was within normal limits.  According to the examiner, even his recent medical records do not show significant problems with right knee.  Therefore, the examiner opined there is no ongoing relationship of the current knee disorder to his right knee problem while in the military.

As there is no competent evidence of a chronic right knee disability in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

The Board finds the most probative evidence regarding service connection of a right knee disability due to service are the opinions of the VA examiners.  The VA examiners are qualified by education, training, and experience to diagnosis a medical condition and to offer an opinion on causation.  With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008).

In this case, the VA examiners considered the evidence of an in-service injury to the right knee.  However, despite the Veteran's contention and statements of continuous symptoms, the VA examiners concluded that the Veteran's current knee disability is not related to service.  The examiners relied upon medical knowledge that if the right knee incident in service had caused a chronic condition, it would have manifested in evidence of arthritis.  The examiners reviewed the claims file and provided adequate rationale for the conclusions reached; thus, the opinions may be relied on by the Board.  There is no competent medical opinion to the contrary.

The Board is aware that the service representative contends the December 2015 opinion is insufficient as it fails to define how significant the degeneration must be to have been related to service.  The Board still finds the report adequate to be relied upon.  The expert is stating that there is evidence of no or minimal disability for the knee and if the Veteran's current knee disability is related to the injury in service, the Veteran would exhibit far more in symptoms and findings and their severity.  The Board notes that x-ray of the right knee in November 2014 did not show arthritis.

While the Veteran believes that his current right knee disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a right knee disability are matters not capable of lay observation, and require medical expertise to determine.  As demonstrated by this case, the diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests, such as X-rays and laboratory tests, which requires medical knowledge.  Accordingly, his opinion as to the diagnosis or etiology of his right knee strain is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current right knee disability is not competent medical evidence.  In any event, the Board finds the opinion of the VA examiners to be significantly more probative than the Veteran's lay assertions.  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for a right knee disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Diabetes

Service treatment records show the urinalysis at the separation examination in April 1985 was normal and diabetes was not diagnosed on his separation examination.  He also reported a negative history of sugar in his urine.  His fasting blood sugar was 106.  Throughout service, the Veteran was never treated or diagnosed for diabetes.  

The first treatment of record for diabetes following service was in February 1996 when he was hospitalized for a left finger disability but it was noted he had adult onset diabetes that was out of control.  A history indicated he was diagnosed with diabetes two years earlier.  

In September 2008, a private physician recorded the Veteran's diagnosis of diabetes occurred twenty two years earlier.  

In a July 2010 VA examination, the Veteran reported the onset of diabetes occurred in 1988.  Based on a review of the exiting medical information, the Veteran's history, clinical examination, and the lab test results, the VA examiner concluded that it is less likely as not that the diabetes was caused by his hypertension or the medications prescribed for hypertension.  According to the examiner, review of the service treatment records reflects that the Veteran was not diagnosed as having type 2 diabetes while in service.  The Veteran had established hypertension while in the service, and the April 1985 separation examination mentioned hypertension and obesity but did not mention diabetes.  The examiner stated that the in-service blood sugar reading of 106 was normal, and that while the Veteran did have slightly elevated creatinine that did not mean he had undiagnosed diabetes.  The Veteran's level of hydration at the time of testing may have affected the creatinine level.  The examiner therefore concluded the Veteran's diabetes was not present in service, but instead, was diagnosed in 1988 almost four years after the diagnosis of hypertension.  The Veteran has family history of diabetes and hypertension.  The examiner relayed that sometimes due to the genetic factors, a person can develop both diabetes mellitus and or hypertension and many times they are detected at the same time.  Hypertension itself, however, does not cause type 2 diabetes.  The Veteran's current hypertension medications include diuretics, which the examiner noted can have a side effect of hyperglycemia but does not cause diabetes.  Moreover, the hyperglycemia is reversible once the medication is discontinued.  The other medications do not cause hyperglycemia.   

Another VA medical opinion was obtained in June 2015.  The examiner was considered the articles submitted on the Veteran's behalf, as well as his representative's argument, but still found that the Veteran's diabetes mellitus was less likely as not caused by or a result of service.  The examiner reasoned that the Veteran had no high blood sugars in service and no diagnosis of diabetes mellitus in service.  She noted that the reported vision problems were not related to diabetes as such problems are late secondary complications, and that sore throats are not related to diabetes and the Veteran's skin complaints were unrelated to diabetes type skin complaints.  The urea findings were not a sign of diabetes nor were his leg cramps.  The examiner also found that the Veteran's diabetes was not due to or caused by, or alternatively chronically aggravated or worsened by the Veteran's hypertension or the prescribed anti-hypertensive medications.  The examiner reasoned that the medical body of knowledge is clear that hypertension does not physiologically cause diabetes.  While the medications for hypertension may increase blood sugar, the Veteran had no increased blood sugar in service, and the risk of hypertension medication increasing blood sugar is no longer there when the medications are stopped and therefore there is no aggravation.  

In a September 2015 VA opinion, a different VA examiner concluded that the Veteran's diabetes was less likely as not proximately due to or caused by, or alternatively chronically aggravated, or worsened by the Veteran's hypertension or his prescribed hypertension medications.  She reasoned that hypertension does not itself cause type 2 diabetes mellitus, and that he prescribed hypertension medications do not cause type 2 diabetes mellitus.  She added that hyperglycemia caused by the diuretic medication is reversible once the medication is discontinued and the other medications do not cause hyperglycemia.  The HgbA1c values from October 2012 to March 2014 were also normal, which did not indicate aggravation or poor control of diabetes mellitus.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with diabetes.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service or service-connected disability.

As there is no competent evidence of diabetes in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  38 C.F.R. §§ 3.303, 3.307, 3.309.

As to the diagnosis and cause of the Veteran's diabetes, the examiners clearly found there was no evidence that the Veteran was diabetic in service or within the first year after separation.  The evidence as to the initial diagnosis is conflicting, but at the earliest, he was diagnosed in 1988, much more than one year after his separation from service. 

The examiners took into account all of the medical evidence of record.  They also set forth an accurate historical history with medical details taken from the Veteran's claims file, which renders it especially probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Being based on a complete review of the record, the opinions also take into account the Veteran's own assertions, but the examiners have determined the Veteran's assertions do not establish a relationship to service or to hypertension or medication taken for hypertension.  The Board therefore finds that the opinions of the VA examiners as persuasive evidence against the claim for service connection for diabetes.

While the Veteran believes that his current diabetes is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of diabetes are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his diabetes is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current diabetes is not competent medical evidence.  In any event, the Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

The Board is aware of the service representative's argument that the VA examiners based their opinions solely on the absence of a diabetes diagnosis in service.  Reading the reports as a whole, the Board finds the experts are stating instead that the initial demonstration of diabetes years after service is too remote from service to be reasonably related to service.  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the lapse of time from separation in 1985 to the first notation of treatment for diabetes in February 1996 is against the Veteran's assertions that his diabetes arises out of or is related to service (or even until 1988 when the Veteran alleges his diabetes onset).  Stated another way, the Board finds the experts are not relying solely on the absence of evidence of diabetes in service.  Instead, because there is evidence of the absence of diabetes for years after separation, the condition is not related to service.  

The Board is also aware of the literature submitted by the Veteran and his service representative that they contend establishes a link between diabetes and his service-connected hypertension.  The June and September 2015 VA examiners were aware of these articles, but still offered adverse opinions for the reasons stated above.  Importantly, they both noted that ss to the hypertension medication, it can cause a temporary rise in blood sugar, but once stopped, the blood sugar levels return to baseline.  Thus, the medication causes a temporary aggravation of symptoms and not a permanent aggravation of the severity of diabetes.  

In sum, the weight of the medical evidence is against a finding of a link between the current diabetes mellitus, type II, and service, or that diabetes was caused or aggravated by service-connected hypertension, including medication taken for that disability.  The preponderance of the evidence is against the claim of service connection on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Service Connection for a Kidney Disability

While in service, the Veteran was never treated or diagnosed with a kidney condition.  At separation, the Veteran did not report a history of kidney problems and his kidneys were found normal upon examination.  His creatinine level was at 1.5.  An undated note indicated a creatinine level of 1.2.  

In October 2007, an ultrasound revealed a developmental change in the right kidney, which was interpreted as a column of Bertini problem.  A repeat ultrasound in July 2008 revealed a normal right kidney but cysts on the upper pole of the left kidney.  The diagnosis was medical renal disease without structural abnormalities or significant pathology.  

In November 2008, the Veteran was hospitalized for a ruptured appendix but had to be treated for acute renal failure which resolved by the time he was discharged.  

In July 2010, the Veteran was provided a VA examination.  The VA examiner stated there was a history of renal disease secondary to diabetes because of the presence of microalbumin in the Veteran's urine. 

The examiner also stated the Veteran's current kidney disability is unrelated to the creatinine result at separation.  The examiner, however, also stated that both diabetes and hypertension affect the kidney and can cause an increased creatinine level.  

In August 2011, a VA nephrologist diagnosed the Veteran with chronic kidney disease, stage III, secondary to diabetes and hypertension as well as nephrotic syndrome.  In June 2013 the VA nephrologist characterized the chronic kidney disease as stage IV with a multifactorial etiology and due to diabetes/hypertension.  By February 2015 it may have progressed to stage 5.  

In a November 2015 VA examination, the VA examiner noted the Veteran was diagnosed with chronic renal disease in 2009.  His review of the medical records disclosed that in 2005, the Veteran developed findings of microalbumin deemed secondary to diabetes.  He also noted in 2013 the Veteran's renal dysfunction progressed to Stage IV chronic renal disease secondary to diabetic nephropathy with hypertension.  As of November 2015, the Veteran has stage 5 chronic kidney disease but is asymptomatic.

In the examiner's opinion, the chronic kidney disease was less likely than not the direct result of service.  There was no objective evidence of renal disease during active duty.  Creatinine level of 1.5 was a temporary elevation as the repeat creatinine the next day was 1.3, which showed a return to normal.  Moreover, there is no objective evidence the Veteran had any kidney disability in service and not until 2005 was he diagnosed with a kidney disorder.  The Veteran's hypertension medication thus did not create a permanent elevation of creatinine and did not cause chronic kidney disease.  The Veteran's other hypertension medication subsequent to service did not cause chronic kidney disease according to the examiner.  

In the VA examiner's opinion, the proximate cause of the Veteran's chronic kidney disease was his diabetes mellitus and resultant diabetic nephropathy.  The VA examiner, however, noted both the diabetes and hypertension were poorly controlled and both contributed to the chronic kidney disease.  According to the examiner, it is likely that, over the Veteran's lifetime, his diagnosis of hypertension and diabetes have contributed, at one time or another, equally and cumulatively, to the Veteran's chronic kidney disease, although there is inadequate medical evidence to precisely establish any baselines to define aggravation, as the effects of both disease processes began to overlap at some undetermined time.  

In this case, the November 2015 VA examiner stated that the Veteran's hypertension contributes to the Veteran's chronic kidney disease, and the comments by the VA nephrologist in August 2011 appear to support this conclusion.  Thus, service connection for chronic kidney disease is warranted based on the theory that such was aggravated by service-connected hypertension.  




Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Increased Rating for Hypertension

Hypertension is currently rated 10 percent under Diagnostic Code 7101.  Under Diagnostic Code 7101, the criteria for a 10 percent rating are diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or, there is a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.

The criteria for the next higher rating, 20 percent, are diastolic pressure predominantly 110 or more; or systolic pressure predominantly 200 or more. The criterion for the next higher rating, 40 percent, are diastolic pressure predominantly 120 or more; and the criterion for a 60 percent rating, is diastolic pressure predominantly 130 or more.

The Board notes VA has taken the Veteran's blood pressure numerous times during the relevant period.  The highest systolic reading occurred in July 2011 with a reading of 192/90.  The highest diastolic reading also occurred later that same month with a reading of 187/96.

In March 2009, the Veteran was provided a VA examination where he reported the onset of hypertension in 1984 and he has been taking blood pressure medication since 1988.  At that time, he still needed continuous medication to control hypertension.  The blood pressure readings were 154/93, 161/92, and 155/95.  

In a November 2015 VA examination, the examiner noted following service, the Veteran has been followed for hypertension by his primary care physician and at present, he is followed at the VAMC.  The most recent VAMC reading in October 2015 was 168/74.  His blood pressure has been difficult to control and he is currently on several different medications.  The blood pressure readings were 191/80, 170/79, and 179/80 with an average of 180/79.  

The evidence above, consisting of VA examinations and medical records from 2008 to the present, documents diastolic pressure predominantly below 110 and systolic pressure predominantly below 200.  Accordingly, the Board finds that the criteria for a disability rating in excess of 10 percent for the Veteran's hypertension are not met.  There is no other potentially applicable Diagnostic Code. 

For these reasons, the preponderance of the evidence is against a rating higher than 10 percent for hypertension at any time during the appeal period, and the benefit-of-the- doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


Compensable Rating for Pseudofolliculitis Barbae

The Veteran's pseudofolliculitis barbae disability (skin disability) is currently rated as noncompensable.  The disability is rated under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7813, which is used for rating dermatophytosis.  Diagnostic Code 7813 directs the condition to be rated under Diagnostic Code 7806 (dermatitis or eczema) or as a scar under Diagnostic Code 7800 through 7805.  The Board finds that Diagnostic Code 7806 for rating dermatitis or eczema is the appropriate Diagnostic Code for rating the Veteran's skin disability as dermatitis or eczema has the anatomical localization and symptomatology that is closely analogous to pseudofolliculitis barbae (PFB).

Under Diagnostic Code 7806, less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12-month period warrants a noncompensable rating.  At least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period warrants a 10 percent rating.  With 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period a 30 percent rating is warranted.  More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near- constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).

Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck be rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling. 

Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are:  A). Scar is 5 or more inches (13 or more cm.) in length; B). Scar is at least one-quarter inch (0.6 cm.) wide at the widest part; C). Surface contour of scar is elevated or depressed on palpation; D). Scar is adherent to underlying tissue; E). Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); F). Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); G). Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); and H). Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Review of the medical records in the relevant time period shows PFB is not listed as a diagnosis or problem in VA records and there is no treatment for the condition.

 In a March 2009 VA examination, the Veteran reported PFB was constant resulting in skin bumps in the neck area.  He has not received treatment for it in the past 12 months.  Upon examination, the examiner noted isolated 1-2 mm bumps in the neck area, which are typical findings for PFB.  They covered less than 5 percent of the exposed areas (head, face, neck, and hands) and less than 5 percent of the total body area.  

In a November 2015 VA examination, the Veteran reported that at present, PFB has not been a problem.  He shaves with a razor but is careful not to irritate his skin.  He has not received treatment, including oral or topical medications, for it in the past 12 months.  Upon review of the record, the VA examiner also did not find any treatment for PFB since service connection was granted in July 2008.  PFB did not cause any scarring, disfigurement, or systemic manifestations.  Upon examination, the examiner noted there was no evidence of PFB.   

The Veteran is not entitled to a compensable rating for his pseudofolliculitis barbae under Diagnostic Code 7806 because at no point in the appeals period has his skin disability affected at least 5 percent of his entire body or exposed areas, nor have intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs been required.

The Board has also considered the criteria for Diagnostic Code 7800, but finds that a compensable rating under this code is also not warranted.  The Veteran's pseudofolliculitis barbae has not been shown during the appeal period, to be productive of any characteristic of disfigurement, as defined above. 

The Board has considered the application of other diagnostic codes in order to afford the Veteran a higher rating but does not find any raised by the medical evidence.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

As the assigned noncompensable evaluation reflects the actual degree of impairment shown since the date the Veteran filed his claim for an increased (compensable) rating for the Veteran's pseudofolliculitis barbae, there is no basis for staged ratings for this claim. 

As the preponderance of the evidence is against a compensable rating for pseudofolliculitis barbae, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for consideration of an extraschedular rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

For hypertension, the rating criteria address the severity of symptoms by the level of blood pressure readings.  The Board also notes that the rating schedule takes into account the type of treatment required to manage a skin disability such as pseudofolliculitis barbae and the area affected by the disorder.  The Veteran manages his skin disability by carefully shaving.  There is no evidence he uses a cream, but if he does, that at best is a topical treatment.  The Veteran does not demonstrate an exceptional or unusual disability.  Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Rating for Compensation Based on Individual Unemployability

During the appeal period, the Veteran has not expressly raised and the record does not reasonably raise a claim for total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).  The record reflects that the Veteran stopped working but mainly due to his non-service connected diabetes and other non-service connected disabilities.  There is no indication that the hypertension and/or pseudofolliculitis barbae has prevented the Veteran from obtaining and maintaining employment.  As to the kidney disability, the Board's decision is considered a full grant of the benefit sought on the appeal for the claim of service connection for the kidney disability.  Holland v. Gober, 10 Vet. App. 433, 436 (1997).  The disability will be rated by the RO subsequent to this decision.  This preserves the Veteran's right to appeal the rating set by the RO, including entitlement to TDIU alone or in combination with his other disabilities.  See DAV v. Secretary of Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 2003).  Therefore, in the circumstances of this case, the Board declines to take jurisdiction over a total disability rating claim.









      (CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for chronic kidney disease is granted.

Entitlement to an initial evaluation higher than 10 percent for hypertension is denied.

Entitlement to an initial compensable rating for pseudofolliculitis barbae is denied.




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


